—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court abused its discretion by failing *956to grant him an adjournment to permit him to call a defense witness. “Defendant failed to demonstrate that [the] witness[] would provide testimony that was material and favorable to the defense” (People v Tillman, 261 AD2d 854, 855, lv denied 93 NY2d 980; see, People v Benson, 260 AD2d 864, 865, lv denied, 93 NY2d 966). Defendant failed to preserve for our review his contention that the court failed to marshall the evidence in an even-handed manner (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Yates County Court, Falvey, J. — Felony Driving While Intoxicated.) Present — Pine, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.